Title: To James Madison from John and Samuel Welles, 24 November 1803 (Abstract)
From: Welles, John,Welles, Samuel
To: Madison, James


24 November 1803, Boston. “We are extremely sorry to have it imposed on us by a great misfortune, arising from a most corrupt & outrageous proceedure under the Spanish Government to present for your perusal the inclosed papers; which will offer to your view an American Citizen, persuing with the confidence inspired by honor & good faith a fair object of Commerce under the flag of his Nation, made the victim of unprincipled men, & by the most scandalous intrigues deprived of all the protection even their laws might afford to a foreigner, For this purpose not only the authority of the government of Cadiz, but the power and Majesty of the King himself is introduced. Thanks be to God that we live under a government in which the name of King will not sanction injustice; & we appeal with confidence to the government of our native country for redress. From the amount of the claim, forty five thousand dollars, but more particularly from the negotiations being made at Triest by a Spanish Officer Don Lorenzo Gasperino Consul there; as well as from some other considerations the detail of which might not be discreet in us, we have every reason to expect that no common pains will be taken to deprive us of our property. The circumstances of the case are so fully made known in the inclosed papers that we shall not repeat them; but to prevent accident have numbered them at foot. In relation to this property it is nearly all that of John & Samuel Welles: one quarter was principally advanced to Captain David Sawyer, who had intended going Master of the vessel; & one quarter to Mr. Richard Hughes the Supercargo, the exertion of whose abilities we thought to encourage by this advance. Any Zeal or want of formality of expression in his communication you will have the goodness to impute to that feeling which is excited in the breast of a young man likely not only to lose his all, but to involve his friends additionally. We have occasion to regret not being personally known to you: but feel a confidence in your character, that this case so important to us will meet that consideration which alone can shield us from the prof[l]igate & corrupt intrigues of which we are the intended victims.”
On a separate sheet they list as enclosures copies of (1) Hughes’s memorial to Pinckney, (2) Pinckney to Cevallos “on the Subject of Richard Hughes’ claim,” (3) Hughes to JM, (4) the royal order with translation [not found], and (5) the prohibition by the governor of Cádiz against immediate payment [not found].
 

   
   RC, Tr, and enclosures (DNA: RG 76, Preliminary Inventory 177, entry 316, Spain, Treaty of 1819 [Article XI] [Spoliation], Disallowed Claims, vol. 38). RC 3 pp.; docketed by Wagner. For surviving enclosures, see nn.



   
   The enclosure marked “No 1.” is a copy of Richard Hughes’s 8 Aug. 1803 memorial to Charles Pinckney (4 pp.) stating that when the ship and cargo arrived at Cádiz they were sold to Torres Hermanos for resale at Veracruz and paid for with promissory notes backed by the house of Balleras. Hughes used the notes to buy goods from Jean Baptiste Bourt. When Bourt attempted to redeem the notes, he was shown a royal moratoria delaying payment for ten years; the house of Balleras also refused to pay, claiming that they had been authorized to do so by the governor of Cádiz. When Bourt appealed to the governor, he was threatened with imprisonment. Hughes had paid Bourt himself and was now petitioning for redemption of the notes, arguing that his being prevented from taking the case to court constituted a treaty violation.



   
   The enclosure marked “No 2” is a copy of Pinckney to Cevallos, 10 Aug. 1803 (4 pp.), enclosing a translation of Hughes’s memorial and arguing that the case violated Article 20 of the Treaty of San Lorenzo as well as usual commercial trust. Pinckney asked Cevallos to present the case to the king and request the overturn of the governor’s order and the removal of the royal moratoria.



   
   The third enclosure is a copy of Hughes to JM, ca. 8 Aug. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:288–89).


